Case 1:17-cv-02944-ILG-CLP Document 86 Filed 04/16/19 Page 1 of 2 PagelD #: 400

CILENTI & COOPER, PLLC

ATTORNEYS AT LAW
10 Grand Central
155 East 44th Street - 6th Floor
New York, New York 10017

Telephone (212) 209-3933
Facsimile (212) 209-7 102

April 16, 2019

VIA ECF

Hon. I. Leo Glasser, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Travis Hayward v. IBI Armored Services, Inc., et. al.
Case No. 17 Civ. 2944 (ILG)(CLP)

Dear Judge Glasser,
We are counsel to the plaintiff Travis Hayward and the opt-in plaintiffs.

On April 11, 2019, the court granted defendants’ motion for summary judgment and
dismissed the overtime claims of all but four (4) plaintiffs. [Docket 85] The decision dismissed
the majority of the claim brought by twenty-five (25) individuals.

We believe the court’s decision is contrary to decisions in the Western District of New
York and Southern District of New York. See, Hernandez v. Alpine Logistics, LLC, 2011 U.S.
Dist. LEXIS 96708 (W.D.N.Y. 2011), (it is well settled that even if employees are exempt from
overtime compensation under the Motor Carrier Exemption of the FLSA, under the New York
Labor Law, they are still entitled to compensation equal to or greater than one-and-a-half times
the minimum wage in the State of New York for overtime hours worked); Pena v. San Miguel
Transportation, 14 Civ. 1463 (WHP), Docket 37 (New York law, unlike the FLSA, awards
reduced overtime compensation for those exempt from the FLSA’s overtime requirements
altogether. Specifically, NYLL regulations require that employers pay FLSA exempt employees
“overtime at a wage rate of one an one-half the basic minimum hourly rate.’”)

We believe the court did not correctly apply the plain language of the applicable wage
order, 12 N.Y.C.R.R. § 142-2.2, which incorporates the FLSA overtime exemption of the motor
carrier act, but directs that overtime hours be compensated at one and one half the basic
Case 1:17-cv-02944-ILG-CLP Document 86 Filed 04/16/19 Page 2 of 2 PagelD #: 401
Hon. I. Leo Glasser, U.S.D.J.

April 16, 2019
Page 2

minimum wage (as opposed to one and one-half the employee’s hourly rate, an important
distinction which the court did not evaluate).

As such, on behalf of plaintiff Travis Haward and opt-in plaintiffs whose claims were
dismissed on summary judgment, we respectfully request the court instruct the clerk of court to

certify a Rule 54(b) judgment, allowing them to proceed to the Second Circuit on this issue.

As the minimum wage increases in New York, but not federally, this important issue
deserves uniform statewide application and merits review by the Second Circuit.

Thank you for your consideration of this matter.
Respectfully submitted,

Cilenti & Cooper, PLLC

 

By:

 

Peter H. Cooper

ce: Defense Counsel (Via ECF)
